        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 1 of 29                       FILED
                                                                                   2020 Apr-22 AM 09:47
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


RICHARD J. MCCLINTON,            )
                                 )
          PLAINTIFF,             )
                                 )     CIVIL ACTION NO.:
v.                               )
                                 )
COGENCY GLOBAL INC,              )     JURY DEMAND
D/B/A CAPSTONE LOGISITICS,       )
LLC,                             )
                                 )
          DEFENDANT.             )
__________________________________________________________________

                                   COMPLAINT



                                I. JURISDICTION

      This is a suit authorized and instituted pursuant to the Age Discrimination in

Employment Act (“ADEA”), the Americans with Disabilities Act (“ADA”), and the

Americans with Disabilities Act Amendments Act (“ADAAA”). The jurisdiction of

this Court is invoked to secure protection for and to redress the deprivation of rights

secured by the ADEA and ADA/ADAAA providing injunctive and other relief

against age discrimination, discrimination based on disability, and retaliation in

employment.




                                          1
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 2 of 29




                                     II. PARTIES

      1.     Plaintiff, Richard J. McClinton, hereinafter “PLAINTIFF” is a male

citizen of the United States and is a resident of Bessemer, Alabama.

      2.     Defendant, Capstone Global Inc., d/b/a Capstone Logistics LLC,

hereinafter “DEFENDANT”, is a foreign corporation doing business in the state of

Alabama. At all times relevant to this action, Defendant has maintained and operated

a business in Alabama. Defendant is engaged in an industry affecting commerce and

have fifteen (15) or more employees and are employers within the meaning of 42

U.S.C. § 2000e(b)(g) and (h). Defendant is subject to the “Age Discrimination in

Employment Act” in that it is engaged in an industry affecting commerce and has

had twenty (20) or more employees for each working day in each twenty (20) or

more calendar weeks in the current and preceding calendar years.

                    III. ADMINISTRATIVE PROCEDURES

      3.     Plaintiff hereby adopts and realleges paragraphs one (1) through two

(2) herein above as if fully set forth herein.

      4.     Plaintiff brings this action for the unlawful employment practices and

acts of intentional discrimination and retaliation that occurred at the Defendant’s

worksite located in Bessemer, Alabama.

      5.     This action seeks to redress unlawful employment practices resulting

from the acts of Defendant, its agents, servants, and employees committed with


                                            2
         Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 3 of 29




respect to Plaintiff’s employment; and for a permanent injunction restraining

Defendant from maintaining a habit and/or practice of discriminating against the

Plaintiff and others similarly situated on account of disability and retaliation.

       6.     On August 20, 2019, within 180 days of the last discriminatory act of

which Plaintiff complains, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (hereinafter “EEOC”). (Exhibit A).

       7.     On October 31, 2019, Plaintiff filed an Amended Charge of

Discrimination with the EEOC. (Exhibit B).

       8.     On January 23, 2020, Plaintiff’s Notice of Right to Sue was mailed by

the EEOC to Plaintiff and Plaintiff has filed suit within ninety (90) days of receipt

of his Notice of Right to Sue. (Exhibit C).

       9.     All administrative prerequisites for filing suit have been satisfied, and

Plaintiff is entitled to bring this action.

                                       IV. FACTS

       10.    Plaintiff hereby adopts and realleges paragraphs one (1) through nine

(9) above as if fully set forth herein.

       11.    In or around July 31 2017, Plaintiff began working for the Defendant

as the Night Shift Supervisor at the Dollar General Warehouse.

       12.    Plaintiff is a forty-four (44) year old male.

       13.    Plaintiff’s job was to supervise approximately twenty (20) employees.


                                              3
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 4 of 29




      14.    These employees lifted and unloaded boxes of merchandise off of

commercial trucks by way of a forklift, pallet jack, or specialized equipment.

      15.    Some of Plaintiff’s job duties included payroll, issuing disciplinary

actions, checking attendance, and walking throughout the warehouse in order to

oversee the operations of his employees.

      16.    Plaintiff was a salaried shift supervisor for Defendant.

      17.    In or around January of 2019, Plaintiff told his direct supervisor, Mr.

Donald Langley, that he needed back surgery.

      18.    Mr. Langley told Plaintiff that nobody was getting time off and he

needed him at work.

      19.    In or around February 25, 2019, Plaintiff had back surgery.

      20.    Plaintiff’s laminectomy surgery required four (4) screws and two (2)

rods to be securely fastened to his vertebrae.

      21.    In or around March 18, 2019, Plaintiff was given a Fit for Duty Release

document from Defendant for his doctor to fill out.

      22.    Plaintiff’s doctor placed limitations on his return to work.

      23.    Plaintiff’s restrictions prevented him from lifting any objects over five

(5) pounds for an extended period of three and a half (3.5) hours while bending,

stooping, kneeling, and lifting; removing pallets of merchandise with a forklift

safely; removing items off of pallets; or enduring similar types of physical stress


                                           4
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 5 of 29




until a follow up visit with his doctor on April 30, 2019.

      24.     In or around March 25, 2019, Plaintiff returned to work.

      25.     Upon returning to work, Plaintiff resumed working his regular four (4)

night shifts per week.

      26.     In addition to Plaintiff’s four (4) night shifts per week, his employer

scheduled him to work two (2) additional thirteen (13) hour day shifts, on Saturday

and Sunday.

      27.     Plaintiff’s workload increased from forty-eight (48) hours, to seventy-

four (74) hours per week once returning from surgery.

      28.     Plaintiff continued to function and operate efficiently at his job.

      29.     In or around April 11, 2019, Plaintiff complained to Mr. Langley about

the post-surgery increase in workload.

      30.     Plaintiff asked Mr. Langley if he could adjust the schedule to equal out

the time between the day shift and night time supervisors.

      31.     Mr. Langley told Plaintiff “no” and that he “didn’t have time for this.”

      32.     In or around April 15-16, 2019, Plaintiff woke up with severe back and

leg pain, called his doctor, and called in sick to work with a doctor’s excuse.

      33.     In or around April 17, 2019, Plaintiff’s pain was worse and his wife

drove him to the Emergency Room.

      34.     Plaintiff again called his doctor and called in sick to work with a


                                           5
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 6 of 29




doctor’s excuse.

      35.    In or around April 18, 2019, Plaintiff went back to work.

      36.    Plaintiff asked Mr. Langley if he could use a walking cane or crutches

to help him walk while he was at work.

      37.    Mr. Langley denied his request for accommodations.

      38.    Plaintiff complained to Mr. Langley that his denial of accommodations

was unreasonable.

      39.    Mr. Langley responded to Plaintiff’s complaint by saying, “It is what it

is”, and refused to discuss the details of Plaintiff’s amended schedule any further

with Plaintiff.

      40.    In or around April 18, 2019, Plaintiff informed Mr. Langley that there

was a good possibility that Plaintiff would have to undergo an additional surgery.

      41.    Approximately twenty (20) minutes after Plaintiff mentioned to Mr.

Langley that he might have to undergo additional surgery, Mr. Langley presented

Plaintiff with a write-up titled “Corrective Action Notice”.

      42.    This Corrective Action Notice was a Final Written Warning accusing

Plaintiff of work safety violations committed by his subordinates.

      43.    In or around April 18, 2019, Plaintiff informed Mr. Langley of the

company’s progressive discipline policy consisting of: 1) verbal counseling; 2)

written warning; 3) written warning with 2-day suspension; and 4) final written


                                          6
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 7 of 29




warning (up to termination).

      44.     Before receiving said Final Warning, Plaintiff was never disciplined

while employed with Defendant.

      45.     Plaintiff reminded Mr. Langley that he had never received a discipline

before the issuance of the Final Warning, and that he should amend the write-up to

reflect the first step in Defendant’s progressive discipline policy, a verbal

counseling.

      46.     Mr. Langley agreed to amend the Final Written Warning to a Verbal

Counseling.

      47.     Both Plaintiff and Mr. Langley signed the amended Verbal Counseling

write-up.

      48.     In or around April 22, 2019, before Plaintiff’s work shift began, he

received a telephone call from Mr. Langley informing him that he was being

terminated for falsifying company documents.

      49.     In or around April 22, 2019, after Plaintiff was terminated, he called

Human Resources to complain.

      50.     Defendant’s Human Resources department said they would investigate

the termination and call Plaintiff back the following day.

      51.     In or around April 23, 2019, never hearing from Defendant’s Human

Resources department, Plaintiff called again and left a voicemail.


                                          7
           Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 8 of 29




      52.      Plaintiff was replaced by a male in his mid-twenties (20’s) who did not

have a known disability.

                  V. STATEMENT OF PLAINTIFF’S CLAIMS
                                    COUNT ONE
  STATEMENT OF PLAINTIFF’S ADA/ADAAA - DISPARATE TREATMENT CLAIM

      53.      Plaintiff adopts and realleges the allegations of paragraphs one (1)

through fifty-two (52) as if fully set forth herein.

      54.      In or around July 31 2017, Plaintiff began working for the Defendant

as the Night Shift Supervisor at the Dollar General Warehouse.

      55.      Plaintiff’s job was to supervise approximately twenty (20) employees.

      56.      These employees lifted and unloaded boxes of merchandise off of

commercial trucks by way of a forklift, pallet jack, or specialized equipment.

      57.      Some of Plaintiff’s job duties included payroll, issuing disciplinary

actions, checking attendance, and walking throughout the warehouse in order to

oversee the operations of his employees.

      58.      In or around February 25, 2019, Plaintiff had laminectomy back

surgery.

      59.      Plaintiff’s surgery required four (4) screws and two (2) rods to be

securely fastened to his L-4 and L-5 vertebrae.

      60.      In or around March 25, 2019, Plaintiff returned to work.

      61.      Plaintiff was given a Fit for Duty Release document by his doctor.

                                            8
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 9 of 29




      62.    Plaintiff’s doctor placed limitations on his return to work.

      63.    Plaintiff’s restrictions prevented him from: lifting any objects over

five (5) pounds for an extended period of three and a half (3.5) hours while

bending, stooping, kneeling and lifting; removing pallets of merchandise with a

forklift safely; removing items off of pallets; or enduring similar types of physical

stress until a follow up visit with his doctor on April 30, 2019.

      64.    Plaintiff continued to function and operate efficiently at his job.

      65.    In or around April 11, 2019, Plaintiff complained to Mr. Langley about

the post-surgery increase in workload.

      66.    Plaintiff asked Mr. Langley if he could adjust the schedule to equal out

the time between the day shift and night time supervisors.

      67.    Mr. Langley told Plaintiff “no” and that he “didn’t have time for this.”

      68.    In or around April 15-16, 2019, Plaintiff woke up with severe back and

leg pain, called his doctor, and called in sick to work with a doctor’s excuse.

      69.    In or around April 17, 2019, Plaintiff’s pain was worse and his wife

drove him to the Emergency Room.

      70.    Plaintiff again called his doctor and called in sick to work with a

doctor’s excuse.

      71.    In or around April 18, 2019, Plaintiff went back to work.

      72.    Plaintiff asked Mr. Langley if he could use a walking cane or crutches


                                          9
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 10 of 29




to help him walk while he was at work.

      73.    Mr. Langley denied his request for accommodations.

      74.    Plaintiff complained to Mr. Langley that his denial of accommodations

was unreasonable.

      75.    Mr. Langley responded to Plaintiff’s complaint by saying, “It is what it

is”, and refused to discuss the details of Plaintiff’s amended schedule any further

with Plaintiff.

      76.    In or around April 18, 2019, Plaintiff informed Mr. Langley that there

was a good possibility that Plaintiff would have to undergo an additional surgery.

      77.    Approximately twenty (20) minutes after Plaintiff mentioned to Mr.

Langley that he might have to undergo additional surgery, Mr. Langley presented

Plaintiff with a write-up titled “Corrective Action Notice”.

      78.    This Corrective Action Notice was a Final Written Warning accusing

Plaintiff of work safety violations committed by his subordinates.

      79.    In or around April 18, 2019, Plaintiff informed Mr. Langley of the

company’s progressive discipline policy consisting of a: 1) verbal counseling; 2)

written warning; 3) written warning with 2-day suspension; and 4) final written

warning (up to termination).

      80.    Before receiving said Final Warning, Plaintiff was never disciplined

while employed with Defendant.


                                         10
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 11 of 29




      81.     Plaintiff reminded Mr. Langley that he had never received a discipline

before the issuance of the Final Warning, and that he should amend the write-up to

reflect the first step in Defendant’s progressive discipline policy, a verbal

counseling.

      82.     Mr. Langley agreed to amend the Final Written Warning to a Verbal

Counseling.

      83.     Both Plaintiff and Mr. Langley signed the Amended Verbal Counseling

write-up.

      84.     In or around April 22, 2019, before Plaintiff’s work shift began, he

received a telephone call from Mr. Langley informing him that he was being

terminated for falsifying company documents.

      85.     In or around April 22, 2019, after Plaintiff was terminated, he called

Human Resources to complain.

      86.     Defendant’s Human Resources department said they would investigate

the termination and call Plaintiff back the following day.

      87.     In or around April 23, 2019, never hearing from Defendant’s Human

Resources department, Plaintiff called again and left a voicemail.

      88.     Plaintiff was replaced by a male in his mid-twenties (20’s) who did not

have a known disability.

      89.     Defendant subjected Plaintiff to adverse treatment based on his


                                         11
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 12 of 29




disability by terminating his employment when he informed his supervisor he could

potentially undergo a second surgery because of his disability.

      90.    Plaintiff had a disability.

      91.    Plaintiff was a qualified individual.

      92.    Plaintiff has been discriminated against in violation of the

ADA/ADAA because of his disability and/or perceived disability by Defendant.

      93.    Defendant terminated Plaintiff because he had a disability.

      94.    Defendant acted with malicious intent and/or reckless disregard for

Plaintiff’s federally protected rights.

      95.    Defendant’s illegal discriminatory, harassing and adverse actions

injured Plaintiff.

      96.    Defendant has a habit and/or practice of discriminating against

employees that engage in protected activity.

      97.    Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit for back pay, front pay, compensatory

damages, punitive damages, attorney’s fees, injunctive relief and declaratory

judgment is his only means of securing adequate relief.

      98.    Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices as set forth herein unless

enjoined by this Court.


                                           12
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 13 of 29




                               PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff requests that this Court adopt jurisdiction of

this action and award Plaintiff the following relief:

       a.     Enter a declaratory judgment that Defendant’s policies, practices and

procedures complained of herein have violated and continue to violate the rights of

the Plaintiff as secured by the ADA/ADAAA;

       b.     Grant Plaintiff a permanent injunction enjoining Defendant, its Agents

Successors, Employees, Attorneys, and those acting in concert with Defendant or

at Defendant’s request from violating the ADA/ADAAA;

       c.     Grant Plaintiff an Order requiring Defendant’s to make him whole by

granting appropriate declaratory relief, punitive damages, compensatory damages

(including damages for mental anguish), interest, attorney fees, expenses, costs,

and;

       d.     Plaintiff prays for such other, further, different or additional relief and

benefits as justice may require.

                                     COUNT TWO
                   PLAINTIFF’S CLAIMS OF RETALAITION
                        PURSUANT TO ADA/ADAAA.

       99.    Plaintiff adopts and realleges paragraphs one (1) through ninety-eight

(98) as if fully set forth herein.

       100. In or around July 31 2017, Plaintiff began working for the Defendant


                                           13
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 14 of 29




as the Night Shift Supervisor at the Dollar General Warehouse.

      101. In or around February 25, 2019, Plaintiff had back laminectomy

surgery.

      102. Plaintiff’s surgery required four (4) screws and two (2) rods to be

securely fastened to his vertebrae.

      103. In or around March 25, 2019, Plaintiff returned to work.

      104. Plaintiff was given a Fit for Duty Release document by his doctor.

      105. Plaintiff’s doctor placed limitations on his return to work.

      106. Plaintiff’s restrictions prevented him from: lifting any objects over five

(5) pounds for an extended period of three and a half (3.5) hours while bending,

stooping, kneeling, and lifting; removing pallets of merchandise with a forklift

safely; removing items off of pallets; stretching; or enduring similar types of

physical stress until a follow up visit with is doctor on April 30, 2019.

      107. Plaintiff continued to function and operate efficiently at his job.

      108. In or around April 11, 2019, Plaintiff complained to Mr. Langley about

the post-surgery increase in workload.

      109. Plaintiff asked Mr. Langley if he could adjust the schedule to equal out

the time between the day shift and night time supervisors.

      110. Mr. Langley told Plaintiff “no” and that he “didn’t have time for this.”

      111. In or around April 15-16, 2019, Plaintiff woke up with severe back and


                                          14
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 15 of 29




leg pain, called his doctor, and called in sick to work with a doctor’s excuse.

      112. In or around April 17, 2019, Plaintiff’s pain was worse and his wife

drove him to the Emergency Room.

      113. Plaintiff again called his doctor and called in sick to work with a

doctor’s excuse.

      114. In or around April 18, 2019, Plaintiff went back to work.

      115. Plaintiff asked Mr. Langley if he could use a walking cane or crutches

to help him walk while he was at work.

      116. Mr. Langley denied his request for accommodations.

      117. Plaintiff complained to Mr. Langley that his denial of accommodations

was unreasonable.

      118. Mr. Langley responded to Plaintiff’s complaint by saying, “It is what it

is”, and refused to discuss the details of Plaintiff’s amended schedule any further

with Plaintiff.

      119. In or around April 18, 2019, Plaintiff informed Mr. Langley that there

was a good possibility that Plaintiff would have to undergo an additional surgery.

      120. Approximately twenty (20) minutes after Plaintiff mentioned to Mr.

Langley that he might have to undergo additional surgery, Mr. Langley presented

Plaintiff with a write-up titled “Corrective Action Notice”.

      121. This Corrective Action Notice was a Final Written Warning accusing


                                          15
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 16 of 29




Plaintiff of work safety violations committed by his subordinates.

      122. In or around April 18, 2019, Plaintiff informed Mr. Langley of the

company’s progressive discipline policy consisting of: 1) verbal counseling; 2)

written warning; 3) written warning with 2-day suspension; and 4) final written

warning (up to termination).

      123. Before receiving said Final Warning, Plaintiff was never disciplined

while employed with Defendant.

      124. Plaintiff reminded Mr. Langley that he had never received a discipline

before the issuance of the Final Warning, and that he should amend the write-up to

reflect the first step in Defendant’s progressive discipline policy, a verbal

counseling.

      125. Mr. Langley agreed to amend the Final Written Warning to a Verbal

Counseling.

      126. Both Plaintiff and Mr. Langley signed the amended Verbal Counseling

write-up.

      127. In or around April 22, 2019, before Plaintiff’s work shift began, he

received a telephone call from Mr. Langley informing him that he was being

terminated for falsifying company documents.

      128. In or around April 22, 2019, after Plaintiff was terminated, he called

Human Resources to complain.


                                        16
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 17 of 29




      129.    Defendant’s Human Resources department said they would investigate

the termination and call Plaintiff back the following day.

      130. In or around April 23, 2019, never hearing from Defendant’s Human

Resources department, Plaintiff called again and left a voicemail.

      131. Plaintiff was replaced by a male in his mid-twenties (20’s) who did not

have a known disability.

      132. Plaintiff engaged in a protected activity.

      133. Defendant took an adverse employment action against Plaintiff by

increasing his work hours (after returning to work on medical restrictions) and

requesting two reasonable accommodations.

      134. Defendant took an adverse action (termination) against Plaintiff when

he informed his supervisor of the strong likelihood that he would need to have

additional surgery based on his disability.

      135. Plaintiff has been discriminated and retaliated against in violation of

the ADA/ADAAA.

      136. Defendant acted with malicious intent and/or reckless disregard for

Plaintiff’s federally protected rights.

      137. Defendant’s illegal, discriminatory, harassing and adverse actions

injured Plaintiff.

      138. Defendant has a habit and/or practice of discriminating against


                                          17
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 18 of 29




employees that engage in protected activity.

      139. Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit for back pay, front pay, compensatory

damages, punitive damages, attorney’s fees, injunctive relief and declaratory

judgment is his only means of securing adequate relief.

      140. Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices as set forth herein unless enjoined

by this Court.

                             PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff requests that this Court adopt jurisdiction of

this action and award Plaintiff the following relief:

      a.     Enter a declaratory judgment that Defendant’s policies, practices and

procedures complained of herein have violated and continue to violate the rights of

the Plaintiff as secured by the ADA/ADAAA;

      b.     Grant Plaintiff a permanent injunction enjoining Defendant, its Agents

Successors, Employees, Attorneys, and those acting in concert with Defendant or

at Defendant’s request from violating the ADA/ADAAA;

      c.     Grant Plaintiff an Order requiring Defendant’s to make him whole by

granting appropriate declaratory relief, punitive damages, compensatory damages

(including damages for mental anguish), interest, attorney fees, expenses, costs,


                                          18
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 19 of 29




and;

       d.    Plaintiff prays for such other, further, different or additional relief and

benefits as justice may require.

                                   COUNT THREE
        PLAINTIFF’S REASONABLE ACCOMMODATION CLAIM
               PURSUANT TO THE ADA AND ADAAA

       141. Plaintiff adopts and re-alleges paragraphs one (1) through one hundred

forty (140) above as if fully set forth herein.

       142. In or around July 31 2017, Plaintiff began working for the Defendant

as the Night Shift Supervisor at the Dollar General Warehouse.

       143. In or around February 25, 2019, Plaintiff had back surgery.

       144. Plaintiff’s surgery required four (4) screws and two (2) rods to be

securely fastened to his L-4 and L-5 vertebrae.

       145. In or around March 25, 2019, Plaintiff returned to work.

       146. Plaintiff was given a Fit for Duty Release document by his doctor.

       147. Plaintiff’s doctor placed limitations on his return to work.

       148. Plaintiff’s restrictions prevented him from: lifting any objects over five

(5) pounds for an extended period of three and a half (3.5) hours while bending,

stooping, kneeling, and lifting; removing pallets of merchandise with a forklift

safely; removing items off of pallets; or enduring similar types of physical stress

until a follow up visit with is doctor on April 30, 2019.

                                           19
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 20 of 29




      149. Plaintiff continued to function and operate efficiently at his job.

      150. In or around April 11, 2019, Plaintiff complained to Mr. Langley about

the post-surgery increase in workload.

      151. Plaintiff asked Mr. Langley if he could adjust the schedule to equal out

the time between the day shift and night time supervisors.

      152. Mr. Langley told Plaintiff “no” and that he “didn’t have time for this.”

      153. In or around April 15-16, 2019, Plaintiff woke up with severe back and

leg pain, called his doctor, and called in sick to work with a doctor’s excuse.

      154. In or around April 17, 2019, Plaintiff’s pain was worse and his wife

drove him to the Emergency Room.

      155. Plaintiff again called his doctor and called in sick to work with a

doctor’s excuse.

      156. In or around April 18, 2019, Plaintiff went back to work.

      157. Plaintiff asked Mr. Langley if he could use a walking cane or crutches

to help him walk while he was at work.

      158. Mr. Langley denied his request for accommodations.

      159. Plaintiff complained to Mr. Langley that his denial of accommodations

was unreasonable.

      160. Mr. Langley responded to Plaintiff’s complaint by saying, “It is what it

is”, and refused to discuss the details of Plaintiff’s amended schedule any further


                                          20
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 21 of 29




with Plaintiff.

      161. In or around April 18, 2019, Plaintiff informed Mr. Langley that there

was a good possibility that Plaintiff would have to undergo an additional surgery.

      162. After Plaintiff requested for an accommodation for walking, Mr.

Langley presented Plaintiff with a write-up titled “Corrective Action Notice”.

      163. This Corrective Action Notice was a Final Written Warning accusing

Plaintiff of work safety violations committed by his subordinates.

      164. Plaintiff has a disability.

      165. Plaintiff is a qualified individual pursuant to the ADA/ADAAA.

      166. Defendant knew of Plaintiff’s disability.

      167. Plaintiff requested a reasonable accommodation by way of a walking

cane and crutches.

      168. A walking cane or crutches would have allowed Plaintiff to perform

essential functions of the job.

      169. Defendant denied Plaintiff the opportunity to use a walking cane or

crutches while performing the essential functions of the job.

      170. Defendant subjected Plaintiff to adverse treatment, failed to

accommodate Plaintiff, perceived Plaintiff to be disabled, harassed Plaintiff, unjustly

disciplined Plaintiff, denied Plaintiff work, retaliated against Plaintiff, and subjected

Plaintiff to other discriminatory and adverse terms and conditions of his employment


                                           21
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 22 of 29




in violation of the ADA/ADAAA.

      171. Plaintiff has been discriminated against and was denied an

accommodation in violation of the ADA/ADAAA.

      172. Defendant acted with malicious intent and/or reckless disregard for

Plaintiff’s federally protected rights.

      173. Defendant’s illegal discriminatory, harassing, and adverse actions

injured Plaintiff.

      174. Defendant has a habit and/or practice of discriminating against

employees that engage in protected activity.

      175. Plaintiff has no plain, adequate, or complete remedy at law to redress

the wrongs alleged herein and this suit for back pay, front pay, compensatory

damages, punitive damages, attorney’s fees, injunctive relief and declaratory,

judgment is his only means of securing adequate relief.

      176. Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful policies and practices as set forth herein unless enjoined

by the Court.

                              PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff requests that this Court adopt jurisdiction of this

action and award Plaintiff the following relief:

      a.     Enter a declaratory judgment that Defendant’s policies, practices and


                                          22
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 23 of 29




procedures complained of herein have violated and continue to violate the rights of

the Plaintiff as secured by ADA and ADAAA;

      b.     Grant Plaintiff a permanent injunction enjoining Defendant, its Agents,

Successors, Employees, Attorneys, and those acting in concert with Defendant or at

the Defendant’s request from violating ADA and ADAAA;

      c.     Grant Plaintiff an Order requiring the Defendant to make him whole by

granting appropriate declaratory relief, compensatory damages (including damages

for mental anguish), punitive damages, interests, attorney fees, expenses, costs; and

      d.     Plaintiff prays for such other, further, different or additional relief and

benefits as justice may require.

                                   COUNT FOUR
           STATEMENT OF PLAINTIFF’S CLAIMS OF DISCRMINATION
                      PURSUANT TO THE ADEA

      177. Plaintiff adopts and re-alleges paragraphs one (1) through one hundred

seventy-six (176) above as if fully set forth herein.

      178. Plaintiff is a forty-four (44) year old male.

      179. Plaintiff was a Shift Supervisor for Defendant.

      180. Plaintiff’s job was to supervise twenty (20) employees.

      181. In or around February 25, 2019, Plaintiff had back surgery.

      182. Plaintiff’s surgery required four (4) screws and two (2) rods to be

securely fastened to his vertebrae.


                                          23
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 24 of 29




      183. In or around March 25, 2019, Plaintiff returned to work.

      184. Plaintiff was given a Fit for Duty Release document by his doctor.

      185. Plaintiff’s doctor placed limitations on his return to work.

      186. Plaintiff’s restrictions prevented him from: lifting any objects over

10lbs; bending; stretching; or having physical stress until a follow up visit with his

doctor on April 30, 2019.

      187. Plaintiff continued to function and operate efficiently at his job.

      188. In or around April 11, 2019, Plaintiff complained to Mr. Langley about

the post-surgery increase in workload.

      189. Plaintiff asked Mr. Langley if he could adjust the schedule to equal out

the time between the day shift and night time supervisors.

      190. Mr. Langley told Plaintiff “no” and that he “didn’t have time for this.”

      191. In or around April 15-16, 2019, Plaintiff woke up with severe back and

leg pain, called his doctor, and called in sick to work with a doctor’s excuse.

      192. In or around April 17, 2019, Plaintiff’s pain was worse and his wife

drove him to the Emergency Room.

      193. Plaintiff again called his doctor and called in sick to work with a

doctor’s excuse.

      194. In or around April 18, 2019, Plaintiff went back to work.

      195. Plaintiff asked Mr. Langley if he could use a walking cane or crutches


                                          24
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 25 of 29




to help him walk while he was at work.

      196. Mr. Langley denied his request for accommodations.

      197. Plaintiff complained to Mr. Langley that his denial of accommodations

was unreasonable.

      198. Mr. Langley responded to Plaintiff’s complaint by saying, “It is what it

is”, and refused to discuss the details of Plaintiff’s amended schedule any further

with Plaintiff.

      199. In or around April 18, 2019, Plaintiff informed Mr. Langley that there

was a good possibility that Plaintiff would have to undergo an additional surgery.

      200. Approximately twenty (20) minutes after Plaintiff mentioned to Mr.

Langley that he might have to undergo additional surgery, Mr. Langley presented

Plaintiff with a write-up titled “Corrective Action Notice”.

      201. This Corrective Action Notice was a Final Written Warning accusing

Plaintiff of work safety violations committed by his subordinates.

      202. In or around April 18, 2019, Plaintiff informed Mr. Langley of the

company’s progressive discipline policy consisting of: 1) verbal counseling; 2)

written warning; 3) written warning with 2-day suspension; and 4) final written

warning (up to termination).

      203. Plaintiff reminded Mr. Langley that he had never received a discipline

before the issuance of the Final Warning, and that he should amend the write-up to


                                         25
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 26 of 29




reflect the first step in Defendant’s progressive discipline policy, a verbal

counseling.

      204. Mr. Langley agreed to amend the Final Written Warning to a Verbal

Counseling.

      205. Both Plaintiff and Mr. Langley signed the amended Verbal Counseling

write-up.

      206. In or around April 22, 2019, before Plaintiff’s work shift began, he

received a telephone call from Mr. Langley informing him that he was being

terminated for falsifying company documents.

      207. In or around April 22, 2019, after Plaintiff was terminated, he called

Human Resources to complain.

      208.    Defendant’s Human Resources department said they would investigate

the termination and call Plaintiff back the following day.

      209. In or around April 23, 2019, never hearing from Defendant’s Human

Resources department, Plaintiff called again and left a voicemail.

      210. Plaintiff was replaced by a male in his mid-twenties (20’s) who did not

have a known disability.

      211. Plaintiff worked for Defendant.

      212. Plaintiff is over the age of forty (40).

      213. Defendant terminated Plaintiff.


                                         26
        Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 27 of 29




       214. Defendant hired a younger employee, in his twenties, who was less

qualified and had less experience to fill Plaintiff’s position.

       215. Defendant subjected Plaintiff to adverse treatment with respect to the

terms and conditions of his employment, including but not limited to, increasing

working hours, accusing him of falsifying company documents, terminating him

because of his age, and hiring a much younger worker.

       216. Similarly situated younger employees were treated more favorably

than Plaintiff.

       217. Defendant has a pattern and practice of discriminating against

employees over forty (40) years old.

                              PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff requests that this Court adopt jurisdiction of this

action and award Plaintiff the following relief:

       a.     Enter a declaratory judgment that Defendants policies, practices and

procedures complained of herein have violated and continue to violate the rights of

the Plaintiff as secured by the ADEA;

       b.     Grant Plaintiff a permanent injunction enjoining Defendant, its

Agents, Successors, Employees, Attorneys, and those acting in concert with

Defendant or at the Defendant’s request from violating the ADEA;

       c.     Grant Plaintiff and Order requiring the Defendant to make him whole


                                           27
       Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 28 of 29




by granting appropriate declaratory relief, compensatory damages (including

damages for mental anguish), punitive damages, interests, attorney fees, expenses,

costs; and

       d.    Plaintiff prays for such other, further, different or additional relief and

benefits as justice may require.

       PLAINTIFF HEREBY REQUESTS TRIAL BY STRUCK JURY



                                               /s/ Nicole Davis Edwards
                                               State Bar ID No: ASB-4832-B19D
                                               Attorney for Plaintiff

                                               /s/ Blake Clifton Edwards
                                               State Bar ID No: ASB-5200-T60B
                                               Attorney for Plaintiff

OF COUNSEL:
EDWARDS & EDWARDS
ATTORNEYS AND MEDIATORS, PLLC
3603 Pine Lane, Suite C
Bessemer, Alabama 35022
Tel: (205) 549-1379
Fax: (205) 719 - 4033
E-mail: nicole@edwardsattys.com
        blake@edwardsattys.com


PLAINTIFF’S ADDRESS:
Richard J. McClinton
c/o EDWARDS & EDWARDS
ATTORNEYS AND MEDIATORS, PLLC
3603 Pine Lane, Suite C
Bessemer, Alabama 35022


                                          28
     Case 2:20-cv-00543-RDP Document 1 Filed 04/21/20 Page 29 of 29




PLEASE SERVE DEFENDANT AT THE FOLLOWING ADDRESS:
Cogency Global, Inc. d/b/a Capstone Logistics, LLC
2 North Jackson Street
Suite 605
Montgomery, AL 36104




                                   29
